Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18     PageID.26   Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LAKAIYA HARRIS,
                                            Case No. 2:18-cv-12751-MFL-APP
        Plaintiff,
                                            Honorable Matthew F. Leitman
                                            Magistrate Judge Anthony P. Patti
vs.

PERFECTING CHURCH d/b/a Perfecting Church
Corporation and MARVIN L. WINANS,

       Defendants.
__________________________________________________________________/
Steven John Moser                Reginald Turner (P40543)
MOSER LAW FIRM, P.C.             Robert N. Dare (P79207)
3 School Street                  CLARK HILL PLC
Suite 207B                       500 Woodward Avenue, Suite 3500
Glen Cove, New York 11542        Detroit, Michigan 48226
(516) 671-1150                   (313) 965-8356
smoser@moseremploymentlaw.com    rturner@clarkhill.com
Attorneys for Plaintiff          rdare@clarkhill.com
                                 Attorneys for Defendant
__________________________________________________________________/

           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
               AND AFFIRMATIVE AND OTHER DEFENSES

        Defendants, Perfecting Church d/b/a Perfecting Church Corporation (the

“Church”), and Marvin L. Winans (“Pastor Winans”), by their attorneys Clark Hill

PLC, state for their Answer and Affirmative Defenses to Plaintiff’s Complaint

(“Complaint”) as follows:



                                        1

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.27    Page 2 of 13



                                    Introductory Statement

        1.       Defendants admits only that Plaintiff’s lawsuit purports to seek relief

under the Fair Labor Standards Act (“FLSA”), the Michigan Workforce

Opportunity Wage Act (“WOWA”), and the Michigan Elliot Larsen Civil Rights

Act (“ELCRA”).

                                    Jurisdiction and Venue

        2.       The allegations in Paragraph 2 state a legal conclusion to which no

response is required.

        3.       The allegations in Paragraph 3 state a legal conclusion to which no

response is required.

        4.       The allegations in Paragraph 4 state a legal conclusion to which no

response is required.

                                        Nature of Claims

        5.       Admitted.

        6.       Defendants admit that Plaintiff was employed by the Church as a

housekeeper. Defendants also admit that the Church entered into a 12-month lease

with Plaintiff for a residential property. Defendants further admit that Pastor

Winans requests that Church members tithe. Defendants deny as untrue the

remaining allegations in Paragraph 6.



                                             2

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18          PageID.28   Page 3 of 13



        7.       The allegations in Paragraph 7 state a legal conclusion to which no

response is required.

                                            Parties

        8.       Defendants lack knowledge and information sufficient to form a belief

whether Plaintiff resides in Michigan and leaves Plaintiff to her proofs.

        9.       Admitted.

        10.      Admitted.

        11.      The allegations in Paragraph 11 state a legal conclusion to which no

response is required.

        12.      The allegations in Paragraph 12 state a legal conclusion to which no

response is required.

        13.      Admitted.

        14.      Defendants deny as untrue the allegations in Paragraph 14. Perfecting

is not part of a “larger enterprise.”

        15.      Defendants deny as untrue the allegations in Paragraph 15. A

“Perfecting Enterprise” does not exist.

        16.      Defendants neither admit nor deny the allegations in Paragraph 16 of

the Complaint, lacking sufficient information to form a belief as to the truth thereof

and leave Plaintiff to her proofs.



                                            3

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.29   Page 4 of 13



        17.      The allegations in Paragraph 17 state a legal conclusion to which no

response is required.

        18.      Admitted.

        19.      Admitted.

        20.      Defendants deny as untrue the allegations in Paragraph 20.

        21.      The allegations in Paragraph 21 state a legal conclusion to which no

response is required.

        22.      Defendants deny as untrue the allegations in Paragraph 22.

        23.      The allegations in Paragraph 23 state a legal conclusion to which no

response is required.

                                   Statement of Facts

        24.      Admitted.

        25.      Admitted.

        26.      Admitted.

        27.      Admitted.

        28.      Defendants deny the allegations in Paragraph 28 in the manner and

form alleged. After beginning work at the Academy of Performing Arts in a part-

time capacity, Plaintiff requested to fill an opening for a full-time position at the

Church, which was granted.

        29.      Admitted.

                                             4

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.30   Page 5 of 13



        30.      Defendants deny as untrue the allegations in Paragraph 30.

        31.      Admitted.

        32.      Defendants admit that the Church and Plaintiff entered into a rental

agreement for a 12-month lease of a residential property located at 10505

Nottingham, Detroit, Michigan.

        33.      Defendants neither admit nor deny the allegations in Paragraph 33,

lacking sufficient information to form a belief as to the truth thereof and leaves

Plaintiff to her proofs.

        34.      Admitted.

        35.      Defendants deny as untrue the allegations in Paragraph 35.

        36.      Defendants admit that pursuant to the Rental Agreement between

Plaintiff and the Church, Plaintiff was responsible for payments of all utilities and

services for the property located at 10505 Nottingham, Detroit, Michigan.

Defendants neither admit nor deny the remaining allegations in Paragraph 36,

lacking sufficient information to form a belief as to the truth thereof and leaves

Plaintiff to her proofs.

        37.      Defendants neither admit nor deny the allegations in Paragraph 37,

lacking sufficient information to form a belief as to the truth thereof and leaves

Plaintiff to her proofs.



                                             5

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.31   Page 6 of 13



        38.      Defendants deny as untrue the allegations of Paragraph 38 and its

subparts.

        39.      Defendants admit that Brenda Lancaster was Plaintiff’s supervisor and

that Cynthia Flowers-Williams is the General Manager of the Church. Defendants

admit that Ms. Flowers has requested $10 donations from staff to help celebrate

Ms. Lancaster’s birthday. Defendants neither admit nor deny the remaining

allegations in Paragraph 39, lacking sufficient information to form a belief as to the

truth thereof and leaves Plaintiff to her proofs.

        40.      Defendants admit that Ms. Flowers has requested $10 donations from

staff to help celebrate Ms. Lancaster’s birthday. Defendants neither admit nor deny

the remaining allegations in Paragraph 40, lacking sufficient information to form a

belief as to the truth thereof and leaves Plaintiff to her proofs.

        41.      Defendants deny as untrue the allegations of Paragraph 41.

        42.      Admitted.

        43.      Admitted.

        44.      Defendants admit that Pastor Winans met with Plaintiff to discuss her

church attendance. Defendants deny as untrue the remaining allegations in

Paragraph 44.

        45.      Defendants deny as untrue the allegations of Paragraph 45.

        46.      Defendants deny as untrue the allegations of Paragraph 46.

                                            6

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.32   Page 7 of 13



        47.      Defendants deny as untrue the allegations of Paragraph 47.

        48.      Defendants deny as untrue the allegations of Paragraph 48.

        49.      Defendants deny as untrue the allegations of Paragraph 49.

        50.      Defendants deny the allegations of Paragraph 50 in the form and

manner alleged. Defendants admit only that no employees of the Church were

terminated for refusing to tithe.

                                            Count I

                    Violation of the Minimum Wage Provisions of the FLSA

        51.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        52.      The allegations in Paragraph 52 state a legal conclusion to which no

response is required.

        53.      The allegations in Paragraph 53 state a legal conclusion to which no

response is required.

        54.      Defendants deny as untrue the allegations in Paragraph 54.

        55.      Defendants deny as untrue the allegations in Paragraph 55.

        56.      Defendants deny as untrue the allegations in Paragraph 56.




                                             7

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.33      Page 8 of 13



                                              Count II

                           Violation of the Overtime Provision of the FLSA

        57.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        58.      The allegations in Paragraph 58 state a legal conclusion to which no

response is required.

        59.      The allegations in Paragraph 59 state a legal conclusion to which no

response is required.

        60.      Defendants deny as untrue the allegations in Paragraph 60.

        61.      Defendants deny as untrue the allegations in Paragraph 61, including

subparts a.-b.

        62.      Defendants deny as untrue the allegations in Paragraph 62.

                                             Count III

                   Violation of the Minimum Wage Provision of the WOWA

        63.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        64.      Defendants deny as untrue the allegations in Paragraph 64.

        65.      Defendants deny as untrue the allegations in Paragraph 65.




                                               8

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18             PageID.34     Page 9 of 13



                                               Count IV

                           Violation of the Overtime Provision of the WOWA

        66.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        67.      The allegations in Paragraph 67 state a legal conclusion to which no

response is required.

        68.      Defendants deny as untrue the allegations in Paragraph 68.

        69.      Defendants deny as untrue the allegations in Paragraph 69, including

subparts a.-b.

        70.      Defendants deny as untrue the allegations in Paragraph 70.

                                               Count V

                             Discrimination in Violation of 29 U.S.C. § 215

        71.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        72.      The allegations in Paragraph 72 state a legal conclusion to which no

response is required.

        73.      Defendants deny as untrue the allegations in Paragraph 73.

        74.      Defendants deny as untrue the allegations in Paragraph 74.

        75.      Defendants deny as untrue the allegations in Paragraph 75.

        76.      Defendants deny as untrue the allegations in Paragraph 76.

                                                9

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18          PageID.35   Page 10 of 13



                                           Count VI

        77.      Defendants incorporate by reference their answers to the preceding

paragraphs as if set forth fully herein.

        78.      The allegations in Paragraph 78 state a legal conclusion to which no

response is required.

        79.      The allegations in Paragraph 79 state a legal conclusion to which no

response is required.

        80.      Defendants deny as untrue the allegations in Paragraph 80.

        81.      Defendants deny as untrue the allegations in Paragraph 81.

        82.      Admitted. Defendants further admit that no employees of the Church

were required to tithe as a condition of employment, whether members or non-

members.

        83.      The allegations in Paragraph 83 state a legal conclusion to which no

response is required.

                      DEFENDANTS’ AFFIRMATIVE DEFENSES
                          TO PLAINTIFF’S COMPLAINT

        Defendants state for their Affirmative Defenses to Plaintiff’s Complaint as

follows:

        1.       Plaintiff’s Complaint fails to state a claim upon which relief can be

granted.


                                            10

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18           PageID.36   Page 11 of 13



        2.       Plaintiff’s Complaint is barred, in whole or in part, by the applicable

statute of limitations period.

        3.       To the extent any claims asserted by Plaintiff exceed the scope of or

are inconsistent with any complaint or Charge of Discrimination filed by Plaintiff

with the Equal Employment Opportunity Commission, the Michigan Department

of Civil Rights, and/or any other similar state agency, or any investigation

conducted by those agencies, such claims are barred due to Plaintiff’s failure to

exhaust her administrative remedies.

        4.       Defendants exercised reasonable care to prevent and took prompt,

effective remedial action to correct any inappropriate behavior of which it was

aware.

        5.       Plaintiff unreasonably failed to take advantage of preventative and/or

corrective opportunities provided by Defendants and/or to avoid harm otherwise.

        6.       Plaintiff has received all compensation to which she was legally

entitled.

        7.       Plaintiff’s claim for liquidated damages is barred for the reason that

Defendants acted in good faith.

        8.       Plaintiff’s claim for liquidated and other damages is barred for the

reason that Defendants did not willfully violate the FLSA and/or the WOWA.



                                            11

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18             PageID.37   Page 12 of 13



        9.       Plaintiff’s claims are barred, in whole or in part, by doctrines of

waiver, estoppel and/or laches.

        10.      Plaintiff’s claims are subject to appropriate set-offs.

        11.      Defendants were not Plaintiff’s employer.

        12.      Defendants reserve the right to add any additional affirmative

defenses that may become known during the course of discovery or otherwise.

        WHEREFORE, Defendant respectfully requests that this Honorable Court

dismiss Plaintiff’s Complaint in its entirety, with prejudice, and award Defendants

its costs and attorney fees and any other equitable relief deemed just and

appropriate.

                                            Respectfully submitted,

                                            CLARK HILL PLC

                                            By: s/Robert N. Dare
                                            Reginald Turner (P40543)
                                            Robert N. Dare (P79207)
                                            Attorneys for Defendants
                                            500 Woodward Ave, Suite 3500
                                            Detroit, Michigan 48226
                                            (313) 965-8356
                                            rturner@clarkhill.com
                                            rdare@clarkhill.com




                                              12

220442862.1 27656/340547
Case 4:18-cv-12751-MFL-APP ECF No. 6 filed 10/26/18               PageID.38     Page 13 of 13



                               CERTIFICATE OF SERVICE

        I certify that on October 26, 2018, Defendants’ Answer to Plaintiff’s Complaint and

Affirmative and Other Defenses was filed electronically with the Court using TrueFiling, its ECF

system, which will send notification of such filing to all attorneys of record and selected case

contacts.


                                                   s/Robert N. Dare
                                                   Robert N. Dare




                                              13

220442862.1 27656/340547
